DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 4 of claim 37, it is unclear what constitutes “in form of a beat”.
Claim 37 at line 5 recites the limitation "the frequency, tempo, duration and/or intensity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 at line 7 recites the limitation "the user’s current heart rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites “a form of a human heartbeat”.  It is unclear if “a form” is the same as or different than “form” recited at line 4 of claim 37.  
Regarding claim 43, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 45 at line 2 recites the limitation "the user’s desired heart rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 at line 2 recites the limitation "the user’s…resting heart rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 at line 2 recites the limitation "the user’s desired heart rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 at line 2 recites the limitation "the user’s desired heart rate".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 49, it is unclear what constitutes “in form of a beat”.
At line 5 of claim 49, it is unclear if “an arrangement” is an actual structure or how something is arranged.  
Claim 49 at line 7 recites the limitation "the frequency, tempo, duration and/or intensity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 at line 9 recites the limitation "the user’s current heart rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites “a form of a human heartbeat”.  It is unclear if “a form” is the same as or different than “form” recited at line 4 of claim 49.  
Regarding claim 55, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
At line 2 of claim 55, it is unclear if “a controller” is the same as or different than “one or more controllers” recited at line 7 of claim 49.
Claim 55 at line 2 recites the limitation "the user’s monitored heart rate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 at line 3 recites the limitation "the settings".  There is insufficient antecedent basis for this limitation in the claim.
In claim 60, claim limitation “means for recording a user’s desired heart rate preferences as one or more profiles” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
While the specification discloses a heart rate monitor for recording a user’s heart rate and a circuit board for recording information such as usage of the device, the rhythm of the tactile stimulus used, the user’s location, time and activity [0080], the desired heart rate preferences as one or more profiles”.  
At lines 1 and 3 of claim 60, it is unclear if “a user’s” and “a user”, respectively, are the same as or different than “the user” recited at line 4 of claim 49 from which both claims depend.
At lines 1-2 of claim 61, it is unclear if “a user’s preferences” as the same as or different than “a user’s desired heart rate preferences” recited at lines 1-2 of claim 60.  
Claim 61 at line 2 recites the limitation "the user’s profiles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 at line 2 recites the limitation "the user’s current location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 at line 3 recites the limitation "the user’s current activity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 is indefinite as it is unclear if “one or more” in line 2 refers to just “the user’s profiles” or it refers to all of the “the user’s profiles, data on the user’s current location, and data on the user’s current activity”.  For purposes of examination, it will be interpreted as the latter.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 49 and 56 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 49 and 56 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 49 at line 8 recites “to provide the stimulus proximate the user’s radial pulse point” which is a positive recitation of human subject matter.  
Claim 56 recites “the heart rate monitor monitors the user’s heart rate” which is a positive recitation of human subject matter.  A suggested amendment is --the heart rate monitor is configured to monitor the user’s heart rate--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ly et al. (U.S. Pub. No. 2013/0123570).  Regarding claim 37, Ly et al. (hereinafter Ly) discloses a method for providing a relaxing or stimulating effect on a user, the method comprising: physically engaging a device to the user's skin proximate a radial pulse point of the user (wrist) to provide a rhythmic tactile stimulus to the user in form of a beat ([0012], [0041] – activating a heartbeat, vibrate, hug, or breathing apparatus as described in [0027]); and controlling the frequency, tempo, duration and/or intensity of the stimulus so as to provide the stimulus proximate the user's radial pulse point at a rate that is faster or slower than the user's current heart rate to thereby provide the relaxing or stimulating effect ([0029] and [0030]). Regarding claims 38 and 39, the beat substantially matches a form of a human heartbeat, which could be a single beat ([0025] and [0030]). Regarding claim 40, the method alters the heart rate and/or one or more other physiological parameters of the user to provide the relaxing or stimulating effect on the user [0030].  Regarding claim 41, the stimulus is applied by a motor-driven vibrator, a piezo-electric actuator, a shape changing material, a linear actuator, or a pneumatic or hydraulic actuator ([0027] and [0029]). Regarding claim 42, visual or audio output (pulsating display) is provided in synchrony with the stimulus ([0041] and Fig. 10).  Regarding claim 43, the method further comprises monitoring the heart rate of the user and optionally controlling the stimulus in response to the monitored heart rate [0041].  Regarding claim 44, a heart rate monitor 104000 for performing the monitoring is integrated into the device or separate from the device ([0041] and Fig. 10). Regarding . 
Regarding claim 49, Ly discloses an apparatus for providing a relaxing or stimulating effect on a user, the apparatus comprising: a wearable device (wristband module) configured to engage the user's skin (Fig. 10) and to provide a rhythmic tactile stimulus to the user in form of a beat (Fig. 10 and [0012], [0041] – activating a heartbeat, vibrate, hug, or breathing apparatus as described in [0027]); an arrangement configured to secure the wearable device to the user's wrist such that the device can apply the stimulus proximate a radial pulse point of the user (see “arrangement” of Fig. 10); and one or more controllers for adjusting the frequency, tempo, duration, and/or intensity of the stimulus so as to provide the stimulus proximate the user's radial pulse point at a rate that is faster or slower than the user's current heart rate to thereby provide the relaxing or stimulating effect ([0029] and [0030]). Regarding claims 50 and 51, the beat substantially matches a form of a human heartbeat, which could be a single beat ([0025] and [0030]).  Regarding claim 52, the apparatus is configured to enable tactile and/or gestural interaction by the user with the apparatus via a buzz, beep or vibration to inform the user [0041].  Regarding claim 53, the device comprises a piezo-electric actuator, a shape changing material, a linear actuator, or a pneumatic or hydraulic actuator configured for delivering the stimulus ([0027] and [0029]).  Regarding 104000 and optionally a controller capable of altering the stimulus in response to the user's monitored heart rate [0041].  Regarding claim 56, the heart rate monitor monitors the user's heart rate either in real-time or records the user's heart rate ([0026] and [0030]), and wherein the controller controls the stimulus based on either the monitored real-time heart rate or the recorded heart rate [0030].  Regarding claim 57, the heart rate monitor 104000 is integrated into the wearable device or separate from the wearable device ([0041] and Fig. 10).  Regarding claim 58, the apparatus further comprises a data input and/or output to enable the apparatus to connect wirelessly [0041], or via a wire, to an external controller or monitor, in order to alter the settings for the stimulus (Fig. 1 and [0041]).  Regarding claim 59, Ly discloses a system comprising the apparatus of claim 49 (Fig. 10) and an external controller or monitor [0041].  Regarding claim 60, the system further comprises means for recording a user's desired heart rate preferences as one or more profiles, the system being configured such that a user can access the one or more profiles via the apparatus and/or the external controller or monitor to set a desired stimulus [0030], [0032] and [0036]).  

Allowable Subject Matter
Claim 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791